
	

116 S2033 IS: Cullum Owings Large Truck Safe Operating Speed Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2033
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Mr. Isakson (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Secretary of Transportation to promulgate standards and regulations requiring all
			 new commercial motor vehicles to be equipped with technology to limit
			 maximum operating speed, to require existing speed-limiting technologies
			 already installed in certain commercial motor vehicles to be used while in
			 operation, and to require that the maximum safe operating speed of
			 commercial motor vehicles shall not exceed 65 miles per hour.
	
	
		1.Short title
 This Act may be cited as the Cullum Owings Large Truck Safe Operating Speed Act of 2019.
		2.Federal motor vehicle safety standard and Federal motor carrier safety regulation for
			 speed-limiting technologies
 (a)FindingsCongress finds that— (1)according to the Federal Motor Carrier Safety Administration, during the period beginning on January 1, 2004, and ending on December 31, 2013, 10,440 people were killed in motor vehicle crashes in which the speed of a commercial motor vehicle likely contributed to severity;
 (2)a 2007 survey of truck drivers by the Insurance Institute for Highway Safety determined that 64 percent of the drivers were in favor of a speed-limiting requirement;
 (3)according to a 2012 study commissioned by Federal Motor Carrier Safety Administration, trucks not using a speed-limiting technology had a speed limit-relevant crash rate almost 2 times higher than the rate of trucks using a speed-limiting technology;
 (4)speed-limiting devices have been required to be installed and used on commercial motor vehicles throughout the world, including in—
 (A)Australia, which has required the use of those devices since 1990; (B)the United Kingdom, which has required the use of those devices since 1992; and
 (C)the European Union, which has required the use of those devices since 1994; and (5)the Department of Transportation has been examining the issues involving speed-limiting technologies since at least 2006.
 (b)DefinitionsIn this section: (1)Commercial motor vehicleThe term commercial motor vehicle means a motor vehicle used in commerce that has a gross vehicle weight rating or a gross vehicle weight of not less than 26,001 pounds.
 (2)SecretaryThe term Secretary means the Secretary of Transportation. (3)Speed-limiting technologyThe term speed-limiting technology means a technology that prevents a commercial motor vehicle from exceeding a preprogrammed maximum speed.
				(c)Federal motor vehicle safety standard and motor carrier safety regulation
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall— (A)acting through the Administrator of the National Highway Traffic Safety Administration, issue a final rule that establishes a Federal motor vehicle safety standard that requires that all commercial motor vehicles manufactured after the effective date of the standard shall be equipped with a speed-limiting technology; and
 (B)acting through the Administrator of the Federal Motor Carrier Safety Administration, issue a final rule that establishes a Federal motor carrier safety regulation that requires that any existing speed-limiting technology already installed in a commercial motor vehicle shall be used at any time during which the commercial motor vehicle is in operation, in accordance with paragraph (2).
 (2)RequirementsIn issuing a final rule pursuant to paragraph (1), the Secretary shall— (A)include requirements to ensure that each speed-limiting technology—
 (i)accurately measures the speed of the applicable commercial motor vehicle; and (ii)maintains a maximum speed of not faster than 65 miles per hour to ensure the safety of commercial motor vehicle drivers and the public, regardless of whether the speed-limiting technology was installed in the commercial motor vehicle—
 (I)prior to the effective date of the standard or regulation; or (II)for purposes of achieving compliance with the standard under paragraph (1)(A); and
 (B)as necessary, amend any Federal motor vehicle safety standards or Federal motor carrier safety regulations to require that all commercial motor vehicles shall travel at a speed of not faster than 65 miles per hour.
					(d)Implementation
 (1)In generalNot later than 180 days after the date of enactment of this Act, each commercial motor vehicle that is subject to the standard established under subsection (c)(1)(A) shall ensure that a speed-limiting technology establishes and maintains for the commercial motor vehicle a maximum safe speed of not faster than 65 miles per hour.
 (2)Verification of compliance with requirementsThe owner of each commercial motor vehicle subject to a requirement under this section shall verify, and submit to the Secretary a certification of, compliance with the requirement at such time and in such manner as the Secretary may establish, by regulation.
				
